UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                 November 8, 2005

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 04-2720

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 00 CR 634
DELPHINE CARSON,
    Defendant-Appellant.                      Blanche M. Manning,
                                              Judge.


                                     ORDER

       Delphine Carson challenged her 24-month sentence for conspiring to possess
and actually possessing goods stolen from interstate shipments, see 18 U.S.C.
§§ 371, 659, based on United States v. Booker, 125 S. Ct. 738 (2005). We ordered a
limited remand to the district court for proceedings consistent with United States v.
Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005). The district judge then issued an
order advising this court that she would impose the same sentence had she known
that the guidelines were merely advisory.

      Carson’s sentence is at the bottom of a properly calculated range under the
guidelines, and is therefore presumptively reasonable. See United States. v
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Carson argues that her sentence was
No. 04-2720                                                                     Page 2

unreasonable because the nature of her crime did not warrant the sentence
enhancement she received, and because her overall sentence was longer than
necessary to deter her from future crime. But the district judge properly
determined the offense level based on the value of the loss and Carson’s role in the
heist. She then justified the sentence under the factors enumerated in 18 U.S.C.
§ 3553(a), specifically considering the “nature and circumstances of the offense,”
and “the history and characteristics of the defendant.” The district judge ultimately
concluded that the sentence properly reflects the seriousness of Carson’s crime, and
is sufficiently long to deter her from future crime. She also justified the sentence at
the bottom of the recommended range based on Carson’s insignificant prior criminal
history, and because the sentence adequately protects the public from additional
criminal activity. Accordingly, the sentence is not unreasonable, and the judgment
is therefore AFFIRMED.